> Exhibit 10.1
> 
> EMPLOYMENT AGREEMENT
> 
>      THIS AGREEMENT ("Agreement") made this 9th day of September, 2002, by and
> between Teltronics, Inc., a Delaware corporation with its principal office at
> 2150 Whitfield Industrial Way, Sarasota, Florida 34243 ("Company"), and
> Patrick G. Min, an individual residing at 7123 Treymore Court, Sarasota,
> Florida 34243 ("Employee").
> 
> W I T  N E S S E T H:
> 
>      WHEREAS, the Company desires to obtain Employee's abilities and efforts
> in contributing to the Company's growth and success; and
> 
>      WHEREAS, Employee desires to accept employment with the Company and the
> Company desires to employ the Employee.
> 
>      NOW, THEREFORE, in consideration of the mutual covenants and agreements
> hereinafter set forth, and other good and valuable consideration, the receipt
> and adequacy of which are hereby acknowledged, the parties hereto hereby agree
> as follows:
> 
>      1.     Term of Employment
> 
>            (a)     Subject to the terms and conditions of this Agreement, the
> Company hereby employs, and Employee hereby accepts employment with the
> Company for a period of three (3) years commencing on the date of this
> Agreement which will be renewable for an additional (3) year period unless
> either Employee or Company sends notice of non-renewal to the other at least
> thirty days prior to the expiration date of the term or renewal term, unless
> the term or any renewal term is earlier terminated as hereinafter provided.
> 
>            (b)     Notwithstanding paragraph 1(a) above, this Agreement shall
> terminate prior to the stated expiration date upon the occurrence of any of
> the events described in paragraph 4(a) of this Agreement.
> 
>      2.     Duties of Employee
> 
>            (a)     During the term of this Agreement, Employee shall serve the
> Company full time and devote to the Company his full and exclusive time,
> attention and energies as Vice President Finance and Chief Financial Officer
> of the Company, with primary responsibility as part of the Company's Senior
> Management for all of the accounting and financial management aspects of the
> Company's business ("Core Responsibilities") and shall perform such other
> duties relative to his employment and discharge such responsibilities as shall
> be assigned to him by the Company, in a faithful manner and to the best of his
> ability. Employee agrees that during the term of this Agreement, he shall not
> serve without prior written authorization as a director, officer, stockholder,
> proprietor, employee, joint venture, consultant, investor, participant, or
> otherwise, in any other business. The foregoing shall not preclude the
> Employee from devoting reasonable time to civic, cultural and charitable
> affairs.
> 
>            (b)     The Board of Directors of the Company reserves to itself
> the right from time to time to designate the officers of the Company and to
> assign the duties and responsibilities of the employees and officers of the
> Company, including without limitation, the office, if any, held by Employee.
> In this regard, the Board or Directors may from time to time assign additional
> duties to Employee, and may from time to time assign to other employees or
> officers of the Company duties now discharged by Employee provided, if the
> Company removes any of Employee's Core Responsibilities and Employee is not
> promoted, the such action shall be deemed a termination under 4 (a)(iv).
> 
>      3.     Compensation and Benefits
> 
>            (a)     Subject to withholding and social security taxes and all
> other required deductions, the compensation to be paid during the term of this
> Agreement by the Company for the services performed by Employee shall be a
> salary of $155,000 per annum, payable in equal bi-weekly equal instalments
> ("Salary"). Such compensation shall be reviewed with Employee annually and
> adjustments shall be made to the compensation based on the Employee's annual
> performance review. In addition, Employee shall be eligible to participate in
> any performance based incentive compensation plan which may be established by
> the Company after Business Plans and Budgets are finalized under which
> incentive compensation will be determined from the net income of the Company
> if mutually acceptable results are attained by Employee.
> 
>            (b)     Employee shall be eligible for vacation in accordance with
> the Company's vacation policy in effect on the date of this Agreement which
> will include a minimum of three weeks vacation per year.
> 
>            (c)     Employee shall be eligible to participate under and in
> accordance with any and all health or medical benefit, 401K Savings, Employee
> Stock Purchase and life insurance plans which the Company now or hereafter may
> provide to its salaried employees. The plans currently provide for the
> following:
> 
>                       (i)     Health and dental after thirty (30) days of
> employment subject to any conditions and/or exclusions required by the insurer
> of the benefits.
> 
>                       (ii)     Group life insurance policy death benefit of
> $50,000 at the cost of the Company with the option at Employee's cost to
> increase the benefit (subject to approval by the insurer) to an amount equal
> to five (5) times Employee's Salary, not to exceed $500,000.
> 
>                       (iii)     Participation in the Company administered 401K
> Plan after ninety (90) days of employment with the Company.
> 
>            (d)     The Company shall reimburse Employee for reasonable
> expenses, including, without limitation, business travel and entertainment
> expenses, and expenses necessary to retain Employee's CPA designation incurred
> by him from time to time on behalf of the Company, upon submission of the
> documentation and records required by the Company.
> 
>            (e)     Automobile allowance of four hundred dollars ($400) per
> month ($184.62 bi-weekly).
> 
>            (f)     In addition to the above, Employee shall be eligible to
> receive options covering 30,000 shares of the Company's common stock under, in
> accordance with and subject to the terms of the Teltronics Incentive Stock
> Option Plan, as amended from time to time in 2001 and may be considered for
> additional options based on performance of the Employee.
> 
>      4.     Termination
> 
>            (a)     This Agreement and all rights of Employee under this
> Agreement shall terminate upon any of the following events:
> 
>                       (i)     Resignation and/or discontinuance of services by
> the Employee whether by death, mental or physical disability or otherwise;
> 
>                       (ii)     Notice of termination sent to the Employee by
> the Company at any time for malfeasance, misconduct, wilful disobedience to
> the directives of the Company, or failure to perform any of the terms and
> conditions of Sections 5, 6 and 7 of this Agreement; or
> 
>                       (iii)     Notice of termination sent to the Employee by
> the Company at any time for failure to adequately perform, in the Company's
> judgment, the services, duties and responsibilities assigned to Employee by
> the Company, whether or not such failure is intentional.
> 
>                       (iv)     Notice of termination sent to the Employee by
> the Company at any time without cause.
> 
>            (b)     In the event of termination under subparagraphs 4(a)(i) or
> 4(a)(ii) and 4(a)(iii) of this Agreement, the compensation payable under
> paragraph 3(a) of this Agreement shall immediately cease and be pro-rated as
> of the date of termination. All other rights and benefits of Employee shall
> immediately cease as of the date of termination.
> 
>            (c)     In the event of termination under subparagraph 4(a)(iv) of
> this Agreement, Employee shall continue to receive Salary payable under
> subparagraph 3(a) of this Agreement for a period of twelve (12) months paid
> bi-weekly. The Employer will also cover health insurance benefits for the
> Employee and his family for a period of twelve (12) months. All other rights
> and benefits of Employee shall immediately cease as of the date of
> termination. The twelve (12) month salary continuation described in this
> paragraph 4(c) is subject to Employee's agreement and representation to the
> Company that if Employee should elect to resign, Employee shall provide not
> less than ninety (90) days prior notice or notice mutually agreed upon by
> Employer and Employee if Employee voluntarily resigns under Section 4(a)(i).
> 
>      5.     Disclosure and Assignment of Intellectual Property
> 
>            (a)     Employee agrees that any Intellectual Property (as
> hereinafter defined) that he, alone or with others, may conceive, develop,
> make or perfect, in whole or in part, during the term of this Agreement and
> with respect to Intellectual Property arising out of Employee's employment
> hereunder for a period of six (6) months after any termination of his
> employment, which relate to the Company's business, or that he, alone or with
> others, may conceive, develop, make or perfect, in whole or in part, in the
> performance of the duties of his employment by the Company, shall be promptly
> and fully disclosed in writing by the Employee to the Company. All of the
> right, title and interest in and to any Intellectual Property shall be and
> hereby is assigned exclusively to the Company or its nominee regardless of
> whether or not the conception, development, marketing or perfection of such
> Intellectual Property involved the use of the Company's time, facilities or
> materials and regardless of where such Intellectual Property may be conceived,
> made or perfected, and shall become the sole property of the Company or its
> nominee. For purposes hereof, the term "Intellectual Property" shall mean
> inventions, discoveries, ideas, concepts, systems, works, trade secrets,
> know-how, intellectual property, software, software protocols, software
> documentation, products, processes or improvements or modifications of current
> products, processes or designs, or methods of software development,
> manufacture, distribution, management or otherwise (whether or not covered by
> or able to be covered by a patent or copyright) which relate to the business
> of the Company and/or its affiliates.
> 
>            (b)     The Employee agrees to execute and deliver all documents
> and do all acts which the Company shall deem necessary or desirable to secure
> to the Company or its nominee the entire right, title and interest in and to
> applications for any United States and/or Foreign Letters Patent or
> Certificates of Copyright Registration in the name of or for the benefit of
> the Company or, in the discretion of the Company, in the Employee's name,
> which patents and copyrights shall then be assigned by the Employee to the
> Company. Any document described above which is prepared and filed pursuant to
> this paragraph, shall be so prepared and filed at the Company's expense.
> Employee and the Company agree that wherever and whenever possible, any such
> document shall be in the name of and executed by the Company but if it is
> necessary for such document to be in the name of and executed by the Employee
> and the Employee is unwilling or unable to execute such document, the Employee
> hereby irrevocably appoints the President of the Company, or his successor, as
> his attorney-in-fact, with authority to execute for him and on his behalf, any
> and all assignments, patent or copyright applications, or other instruments
> and documents pursuant to subparagraph 5(a) above.
> 
>            (c)     The Company shall have no obligation to use, attempt to
> protect by application for Letters Patent or Certificates of Copyright
> Registration or promote any of the Intellectual Property; provided, however,
> that the Company, in its sole discretion, may (in addition to the compensation
> described in paragraph 3(f) above) reward the Employee for any especially
> meritorious contributions in any manner it deems appropriate or may provide
> the Employee with full or partial releases as to any subject matter
> contributed by the Employee in which the Company is not interested.
> 
>      6.     Covenant Not to Disclose Confidential Information
> 
>           The Employee acknowledges that during the course of his employment
> with the Company he has or will have access to and knowledge of certain
> information and data which the Company considers confidential and that the
> release of such information or data to unauthorized persons would be extremely
> detrimental to the Company. As a consequence, the Employee hereby agrees and
> acknowledges that he owes a duty to the Company not to disclose, and agrees
> that without the prior written consent of the Company he will not communicate,
> publish or disclose, to any person anywhere or use, any Confidential
> Information (as hereinafter defined). The Employee will use his best efforts
> at all times to hold in confidence and to safeguard any Confidential
> Information from falling into the hands of any unauthorized person and, in
> particular will not permit any Confidential Information to be read, duplicated
> or copied except as necessary to perform his duties hereunder. Any copies of
> Confidential Information authorized hereunder shall also be Confidential
> Information. The Employee will return to the Company all Confidential
> Information in the Employee's possession or under the Employee's control, when
> the duties of Employee no longer required the Employee's possession thereof,
> or whenever the Company shall so request, and in any event will promptly
> return all such Confidential Information if the Employee's relationship with
> the Company is terminated for any reason and will not retain any copies
> thereof. For purposes hereof, the term "Confidential Information" shall mean
> any information or data used by or relating to the Company and/or its
> affiliates that is not known generally to the industry in which the Company
> and/or its affiliates are or may be engaged including, without limitation, any
> and all trade secrets, confidential or proprietary data or information
> relating to their business and products, price lists, customer lists,
> processes, procedures or standards, know-how, manuals, business strategies,
> records, drawings, specifications, designs, financial information, or data
> which the Company advises the Employee should be treated as Confidential
> Information.
> 
>      7.     Non-Solicitation
> 
>           Employee agrees that during his employment by the Company and for a
> period of one (1) year after the termination of Employee's employment by the
> Company for any reason, Employee will not directly or indirectly:
> 
>            (a)     solicit or divert or attempt to solicit or divert the
> business of any clients or customers or accounts, or potential clients,
> customers or accounts, of the Company and/or its affiliates.
> 
>            (b)     entice or induce or in any manner influence, or attempt to
> entice, induce or in any manner influence, any person who is or shall be in
> the employ of or providing services to the Company and/or its affiliates to
> leave such employ or discontinue services to them for the purpose of engaging
> in a business which may be in competition with their business.
> 
>           In the event of a breach or threatened breach by Employee of the
> provisions of this paragraph 7, the Company shall be entitled to specific
> performance of this paragraph and an injunction restraining Employee from so
> soliciting customers, clients, accounts, employees, funding sources or
> contractors of the Company. Nothing herein shall be construed as prohibiting
> the Company from pursuing any other remedies available to the Company at law
> or in equity for such breach or threatened breach, including recovery of
> damages from Employee.
> 
>      8.     Notices
> 
>           All notices by any party to the other party hereunder shall be in
> writing and shall be deemed received when delivered personally, or sent by
> registered or certified mail, return receipt requested, addressed to the other
> party as follows, or at such other place as the other party may from time to
> time designate by written notice:
> 
>   If to the Company: Attn:  President
> Teltronics, Inc.
> 2150 Whitfield Industrial Way
> Sarasota, Florida 34243   If to Employee: Patrick G. Min
> 7123 Treymore Court
> Sarasota, Florida 34243
> 
>      9.     General
> 
>            (a)     This Agreement shall constitute the entire agreement of
> Employee and the Company as to subject matter of this Agreement and shall
> supersede any and all prior agreements and understandings, whether oral or in
> writing including specifically but not exclusively the July 17, 2001 letter
> from the Company accepted by Employee on July 31, 2001.
> 
>            (b)     This Agreement shall be binding upon Employee and the
> Company, and shall be governed and construed in accordance with the laws of
> the State of Florida.
> 
>            (c)     The headings in this Agreement are included only for
> convenience of reference and shall not affect the construction of this
> Agreement.
> 
>            (d)     This Agreement may not be modified or amended orally or by
> course of conduct, but rather may be modified or amended only by a writing
> duly executed by each of Employee and the Company.
> 
>            (e)     This Agreement is an agreement for personal services and
> the rights, obligations, duties and interest of Employee hereunder may not be
> sold, transferred, assigned, pledged or hypothecated.
> 
>            (f)     No waiver at any time of any provision of this Agreement
> shall be deemed a waiver of any other provision of this Agreement at that time
> or a waiver of that or any other provision at any other time.
> 
>            (g)     The prevailing party in any litigation shall be entitled to
> recover from the non prevailing party all of its fees and costs, including
> attorneys fees and expects fees and costs through all phases of litigation
> including collection, in addition to any other remedy.
> 
>      IN WITNESS WHEREOF, the Employee and the Company have duly executed this
> Agreement the day and year first above written.
> 
>   Teltronics, Inc.
> 
> By: /s/ Ewen R. Cameron
> 
> --------------------------------------------------------------------------------
> 
> Ewen R. Cameron, President
> 
> By:
> 
> /s/ Patrick G. Min
> 
> --------------------------------------------------------------------------------
> 
> Patrick G. Min, Employee